Order entered September 8, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00366-CV

                   VILLAGES OF SANGER, LTD., ET AL., Appellants

                                             V.

               INTERSTATE 35/CHISAM ROAD, L.P., ET AL., Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-01029

                                            ORDER
       We GRANT appellants’ September 6, 2016 unopposed second motion for an extension

of time to file a brief and extend the time to OCTOBER 10, 2016. No further extension will be

granted absent extenuating circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE